Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The disclosure is objected to because of the following minor informalities:

The Specification, on numerous places (e.g. ¶ [20], as filed), recites “steps”, “steps mismatch”, and the likes. It is not clear what this “step” is? This may be due to a mistranslation from the original language. Applicant must clarify this on the record.
To expedite the prosecution, such “steps” are interpreted as timing and/ or synchronization.

The acronym “PPT” appears in ¶ [55] of the Specification, as filed, without any indication as to what it stands for.

Appropriate correction is required.



Drawings

The drawings are objected to because Figure 2, element 400, requires English translation.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance (note: drawing objections must be corrected in the next response by applicant, it cannot be deferred, i.e., held in abeyance, or the application will be held ABANDONED) 




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-8 recite “image step adjustment”, “occurrence of a step”, “an image step”, “a step check”. It is not clear what this “step” is? Is it timing? Or is it a step, amongst many, in a process??
To expedite the prosecution, such “steps” are interpreted as timing and/ or synchronization.

Claim 5 is further rejected as the limitation “image step adjustment unit for adjusting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 6-8 depend on claim 5 and are so rejected.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al., USPGPUB 2005/0174482 (hereinafter “Yamada”).   

Regarding claim 1, Yamada discloses an image transmission apparatus for a multi-screen display (Fig. 1, Abstract), the apparatus comprising:
an operation server for creating and transmitting an image source according to image scheduling (Fig. 1, 200 distributes content from various sources as scheduled, e.g. programs via broadcast, internet, etc., to VS, ¶¶ [130]-[131]);
a router for receiving an image from the operation server and transmitting the image to a preset IP address (VS, in a LAN, per IP addresses to RU1-4; ¶¶ [130]-[137]);
a plurality of client terminals, each having an IP address set for the terminal, for receiving an image corresponding to the IP address from the router (RUs receive images from VS per their LAN IP addresses; ¶¶ [130]-[137]); and
a plurality of display units provided in a one-to-one correspondence relationship with the plurality of client terminals to display images transmitted from the client terminals on the multi-screen display (D1-D4 corresponding to RU1-RU4; ¶ [138]), wherein
the operation server includes an image source split unit for splitting the image source to correspond to the number of screens of the multi-screen display according to the image  scheduling (Fig. 5, S1, S2), and an image scheduling unit for creating a schedule of an image and a message, and transmits the split image sources split by the image source split unit to the plurality of client terminals corresponding to the preset IP addresses through the router (as described in ¶¶ [130]-[137], and Fig. 5, S3-S8), and the plurality of client terminals receives the split image sources and plays back the images on corresponding screens of the multi-screen display on the basis of a playback command of the operation server (Fig. 6, S15), and the image schedule is a setting related to split of the sources and insertion of an event message and a notification message corresponding to a playback sequence (S6, S8, S15) and a playback time of the plurality of client terminal and the number of screens of the multi-screen display (¶¶ [138]-[168]).

Regarding claim 2, Yamada discloses wherein the split sources are split to express different parts of an entire screen expressed by the multi-screen display, and transmitted to the plurality of client terminals (per display instructions S6, S8, and s15). For further clarification see ¶¶ [174]-[187].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Mark et al., USPGPUB 2005/0062678 (hereinafter “Mark”).

Regarding claim 3, Yamada is not explicit in  wherein the operation server further includes a screen position adjustment unit for transmitting, when an image displayed on a screen of the multi-screen display is distorted with respect to a coordinate axis, a signal for correcting the distortion to the client terminal.


a screen position adjustment unit for transmitting, when an image displayed on a screen of the multi-screen display is distorted with respect to a coordinate axis, a signal for correcting the distortion to the client terminal (Fig. 3, ¶¶ [50]-[53]). Further see Figs 2, 4, and 5 for additional detail on selection/ determination of coordinates.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yamada with Mark’s teachings in order to provide for a balanced and smooth proportional viewing of a scene (See Mark: ¶ [53] for motivation).


Claim Objection

Claim 4 is objected to as being dependent upon a rejected base claim (claim 3 which depends on claim 1) , but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject to resolution of rejection under 35 USC § 112(b).

Claims 5-8 depend on claim 4, therefore, should Applicant rewrite claim 1 to include the dependent claims 3 and 4, then said claims shall be allowable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Applicants are required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.

Hundemer, USPN 10,334,204 – See Fig. 3 and corresponding description.
Kilcher et al., USPGPUB 2013/0176539- Figs. 5 and 6 and corresponding descriptions

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421